ORDER
The Court having under consideration the petition of the defendants for stay of *618the primary election date and further having under consideration various alternative motions for amendment of the election calendar, and the Court having considered the motions and affidavits in support thereof, enters its order as follows:
NOW, THEREFORE, IT IS HEREBY ORDERED that the petition for stay of the May 22, 1984, Idaho primary be, and the same is hereby, DENIED.
IT IS FURTHER ORDERED that the 1984 Idaho election calendar is modified in the following respects:
April 16 Last day for filing declarations of candidacy (§ 34-704, Idaho Code)
April 20 Last day for Secretary of State to certify candidates to legislative district central committees (§ 34-706, Idaho Code)
April 24 Last day for legislative district central committees to fill vacancies which exist as a result of no political party candidate filing (§ 34-714, Idaho Code)
April 27 Last day for legislative district vacancy candidates to qualify for ballot status (§ 34-714, Idaho Code)
IT IS FURTHER ORDERED that the requirement of procurring and filing petitions for candidates selected pursuant to the provisions of § 34-714, Idaho Code, be, and is hereby, WAIVED.
IT IS FURTHER ORDERED that absentee ballots postmarked on or before 8:00 p.m. on May 22, 1984, may be counted if received by the appropriate county clerk on or before 5:00 p.m. on Tuesday, May 29, 1984.